As of March 25, 2014

KCG HOLDINGS, INC.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN


ARTICLE 1
PURPOSE AND EFFECTIVENESS
1.1        Purpose.    The purpose of the KCG Holdings, Inc. Amended and
Restated Equity Incentive Plan (the “Plan”) is to promote the success of KCG
Holdings, Inc. (the “Company”) by providing a method whereby employees, officers
and directors of the Company and its Affiliates may be encouraged to increase
their proprietary interest in the Company. By offering incentive compensation
opportunities that are competitive with those of similar enterprises and based
on the Company’s common stock, the Plan will motivate Participants to continue
to provide services and achieve long-range goals, further align their interests
with those of the Company’s other stockholders, and promote the long-term
financial interest of the Company and its Affiliates, including enhancement of
long-term stockholder value. The Plan is also intended to aid in attracting
persons of exceptional ability and leadership qualities to become employees,
officers and directors of the Company and its Affiliates.
1.2        Effective Dates and Stockholder Approval.    The Knight Capital
Group, Inc. (“Knight”) Amended and Restated 2010 Equity Incentive Plan (the
“Knight Plan”) was assumed and renamed by the Company on July 1, 2013. The KCG
Holdings, Inc. Amended and Restated Plan was adopted by the Board on November
18, 2013, subject to approval by the stockholders at the Special Meeting of
Stockholders on December 19, 2013, and the amendments shall be effective as of
the date of the approval by the requisite stockholders of the Company at the
Special Meeting of Stockholders (the “Amendment Effective Date”).
The Knight Plan replaced the Knight Capital Group, Inc. 2006 Equity Incentive
Plan, the Knight Capital Group, Inc. 2003 Equity Incentive Plan, the Knight
Capital Group, Inc. 1998 Long-Term Incentive Plan and the 1998 Non-Employee
Director Stock Option Plan (together, the “Prior Plans”), each as amended to May
12, 2010 (the “Original Effective Date”), for Awards granted on or after the
Original Effective Date. Awards may not be granted under the Prior Plans
beginning on the Original Effective Date, but the adoption and effectiveness of
the Plan did not affect the terms or conditions of any awards granted under the
Prior Plans prior to the Original Effective Date. Awards remaining eligible for
grant under the Prior Plans as of the Original Effective Date were transferred
to, and available for grant under, the Plan.
1.3        Term of Plan.    The Plan shall be unlimited in duration and, in the
event of Plan termination, shall remain in effect as long as any Awards under it
are outstanding; provided, however, that no Awards may be granted under the Plan
after the ten year anniversary of the Amendment Effective Date; provided,
further, that no Awards (other than an Option or Stock Appreciation Right) that
are intended to be “performance-based” under Section 162(m) of the Code shall be
granted based on the Performance Factors (as defined in Section 10.5.a) on or
after the first stockholder meeting that occurs in the fifth year following the
year in which stockholders previously approved the Performance Factors unless
the Performance Factors are reapproved (or other designated performance goals
are approved) by the stockholders on or before such stockholder meeting.
1.4        Forms of Awards.    Awards made under the Plan may be in the form of
Incentive Options, Nonqualified Options, Stock Appreciation Rights, or Stock
Awards, all as the Committee in its sole discretion shall decide. The terms and
conditions of any Award to any Participant shall be reflected in such form of
written or electronic document as is determined by the Committee. A copy of such
document shall be provided to the Participant, and the Committee may, but need
not, require that the Participant sign a copy of such document; provided,
however, that the Participant may sign a copy of such document through an
electronic grant notification system maintained by or on behalf of the Company.
ARTICLE 2
DEFINITIONS
Capitalized terms not defined elsewhere in the Plan shall have the following
meanings (whether used in the singular or plural):

-1-



--------------------------------------------------------------------------------



2.1        “Affiliate” means any corporation, partnership, joint venture or
other entity during any period in which at least a twenty-five percent voting or
profits interest is owned, directly or indirectly, by the Company (or by any
entity that is a successor to the Company), and any other business venture
designated by the Committee in which the Company (or any entity that is a
successor to the Company) has a significant interest, as determined in the
discretion of the Committee; provided, however, that for purposes of determining
eligibility for grants of Nonqualified Options and Stock Appreciation Rights or
whether a Participant has experienced a “separation from service” (as such term
is defined and used in Section 409A of the Code), an Affiliate means a “service
recipient” (within the meaning of Section 409A of the Code). For this purpose, a
“service recipient” shall be determined by (a) applying Section 1563(a)(1),
(2) and (3) of the Code, for purposes of determining a controlled group of
corporations under Section 414(b) of the Code, using the language “at least 50
percent” instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2) and (3) of the Code, and by applying Treasury
Regulations Section 1.414(c)-2, for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, using the language “at least 50 percent” instead of
“at least 80 percent” each place it appears in Treasury Regulations
Section 1.414(c)-2, and (b) where the use of the following modified definition
is based upon legitimate business criteria, by applying Section 1563(a)(1),
(2) and (3) of the Code, for purposes of determining a controlled group of
corporations under Section 414(b) of the Code, using the language “at least 20
percent” instead of “at least 80 percent” at each place it appears in
Section 1563(a)(1), (2) and (3) of the Code, and by applying Treasury
Regulations Section 1.414(c)-2, for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, using the language “at least 20 percent” instead of
“at least 80 percent” at each place it appears in Treasury Regulations
Section 1.414(c)-2. An entity shall be deemed an Affiliate of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
2.2        “Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Option, Stock Appreciation
Right or Stock Award, as described in Section 1.4, as any such Agreement may be
supplemented or amended from time to time. Any reference herein to an Agreement
in writing shall be deemed to include an electronic writing to the extent
permitted by applicable law.
2.3        “Award” means any Option, Stock Appreciation Right or Stock Award
granted under the Plan.
2.4        “Board” means the Board of Directors of the Company.
2.5        “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor statute or statutes thereto, and any rules or
regulations promulgated thereunder. Reference to any specific Code section shall
include any successor section.
2.6        “Committee” means either the committee described in Sections 3.1 and
3.3 or both of the committees of the Board appointed or designated pursuant to
administer the Plan in accordance with its terms.
2.7        “Company” means KCG Holdings, Inc. and any successor entity (and its
predecessor Knight).
 
2.8        “Covered Employee” means an Employee whose compensation is subject to
the potential tax deduction disallowance provisions of Section 162(m) of the
Code and such other Employees designated by the Company.
2.9        “Date of Grant” means the date on which the Committee determines the
terms of an Award to a specified Eligible Individual, including, the number of
Shares subject to the Award and, in the case of an Option or a Stock
Appreciation Right, the applicable Exercise Price.
2.10        “Director” means a duly elected member of the Board.
2.11        “Disability” means a Participant is qualified for long-term
disability benefits under the applicable disability plan of the Company, or if
no such benefits are then in existence, that the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which, in the opinion of a physician selected by
the Committee, can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than six months; provided,
however, that, with respect to an Incentive Option, Disability means a permanent
and total

-2-



--------------------------------------------------------------------------------



disability as defined in Section 22(e)(3) of the Code and, with respect to all
Awards, to the extent required by Section 409A of the Code, “disability” within
the meaning of Section 409A of the Code.
2.12        “Eligible Individual” means an Employee and Director, whether or not
a resident alien of the United States, who is described in Section 5.1.
2.13        “Employee” means a common law employee (as defined in
Section 3401(c) of the Code) of the Company or any Affiliate of the Company. The
term “Employee” will also include an individual who is granted an Award, in
connection with his hiring by the Company or any Affiliate, prior to the date
the individual first becomes an Employee, but if and only if such Award does not
vest prior to the date the individual first becomes an Employee.
2.14        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto, and any rules
or regulations promulgated thereunder. Reference to any specific Exchange Act
section shall include any successor section.
2.15        “Executive Officer” means an Employee who is subject to the
provisions of Section 16(b) of the Exchange Act.
2.16        “Exercise Price” means the price that must be paid by an Optionee
upon exercise of an Option to purchase a Share, or in the case of a Stock
Appreciation Right, the price by which stock price appreciation is measured
against.
2.17        “Fair Market Value” of a Share means the fair market value of such
Share determined by such methods or procedures as shall be established from time
to time by the Committee. Unless otherwise determined by the Committee, the Fair
Market Value of a Share as of a particular date shall mean the average of the
high and low sales price per Share on the principal exchange or market on which
the Share is then listed for the last preceding date on which there was a sale
of such Share on such exchange or market.
2.18        “Incentive Option” means an option granted under the Plan that is
both intended to qualify and qualifies as an “incentive stock option” under
Section 422 of the Code.
2.19        “Independent Auditor” means the certified public accounting firm
that has been appointed by the Finance and Audit Committee of the Board (or its
functional equivalent) to opine on the interim or annual financial statements of
the Company.
 
2.20        “Nonqualified Option” means an option granted under the Plan that
either is not intended to be or is not denominated as an Incentive Option, or
that does not qualify as an “incentive stock option” under Section 422 of the
Code.
2.21        “Option” means a Nonqualified Option or an Incentive Option.
2.22        “Optionee” means an Eligible Individual of the Company or an
Affiliate who has received an Option under the Plan, for the period of time
during which such Option is held in whole or in part.
2.23        “Option Shares” means, with respect to any Option granted under the
Plan, the Shares that may be acquired upon the exercise of such Option.
2.24        “Participant” means an Eligible Individual who has received an
Option, Stock Appreciation Right or a Stock Award under the Plan.
2.25        “Plan” means this KCG Holdings, Inc. Amended and Restated Equity
Incentive Plan, as amended from time to time.
2.26        “Retirement” means retirement from the Company and its Affiliates
upon a voluntary termination of employment by a Participant or a termination
without Cause by the Company of a Participant’s employment (i) after having been
employed by the Company or its Affiliates for a minimum of five (5) full years
of service (regardless of whether such service is continuous), (ii) with the
Participant having achieved or exceeded 50 years of age at the time of
departure, and (iii) with the Participant entering into a two year non-compete
agreement in a form acceptable to the Company. Such term shall be applicable
only to Participants who are Employees.

-3-



--------------------------------------------------------------------------------



2.27        “Securities Act” means the Securities Act of 1933, as amended from
time to time, or any successor statute or statutes thereto, and any rules or
regulations promulgated thereunder. Reference to any specific Securities Act
section shall include any successor section.
2.28        “Shares” mean shares of Common Stock, $0.01 par value per share, of
the Company.
2.29        “Stock Appreciation Right” means a right, granted to a Participant
pursuant to Article 8 hereof to receive upon exercise of such right before a
specified date, in cash or Shares (or a combination thereof) as determined by
the Committee, an amount equal to the increase in Fair Market Value of a
specified number of Shares over the Exercise Price of such Stock Appreciation
Right.
2.30        “Stock Award” means an Award consisting of either Shares or a right
to receive Shares in the future, each pursuant to Article 10 of the Plan.
2.31        “Subsidiary” of the Company means any present or future subsidiary
(as that term is defined in Section 424(f) of the Code) of the Company. An
entity shall be deemed a Subsidiary of the Company for purposes of this
definition only for such periods as the requisite ownership or control
relationship is maintained.
2.32        “Termination of Service”, “Terminate” or “Termination” occurs when a
Participant ceases to be an Employee of, or ceases to provide services as a
Director to, the Company and its Affiliates, as the case may be, for any reason
(including by reason of an Affiliate ceasing to be an Affiliate by reason of
disposition or otherwise). Notwithstanding the foregoing, with respect to any
Award subject to Section 409A of the Code (and not exempt therefrom), a
Termination of Service occurs when a Participant experiences a “separation from
service” (as such term is defined under Section 409A of the Code).
2.33        “Vesting Period” shall mean, in relation to Stock Awards, Options,
or Stock Appreciation Rights, any period determined by the Committee during
which such Stock Awards, Options or Stock Appreciation Rights may expire or be
forfeited if the Participant Terminates or if other circumstances specified by
the Committee arise.
 
2.34        “Vesting Date” with respect to any Award granted hereunder means the
date on which such Award becomes vested, as designated in or determined in
accordance with the Agreement with respect to such Award (subject to the terms
of the Plan). If more than one Vesting Date is designated for an Award,
reference in the Plan to a Vesting Date in respect of such Award shall be deemed
to refer to each part of such Award and the Vesting Date for such part.
ARTICLE 3
ADMINISTRATION
3.1        Committee.    The Plan shall be administered by the Compensation
Committee of the Board unless a different committee is appointed by the Board.
If for any reason the Committee does not meet the requirements of Rule 16b-3
under Section 16(b) of the Exchange Act or Section 162(m) of the Code, such
noncompliance shall not affect the validity of Awards, grants, interpretations
or other actions of the Committee.
3.2        Powers of Committee.    The Committee’s administration of the Plan
shall be subject to the following:
3.2.a.    Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of Shares covered by the Awards, to
establish the terms, conditions,

-4-



--------------------------------------------------------------------------------



performance criteria, restrictions, and other provisions of such Awards, and,
subject to the restrictions of Article 13, to cancel or suspend Awards.
3.2.b.    To the extent that the Committee determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of those jurisdictions.
3.3        Delegation by Committee.    Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
delegate to any person or persons selected by it, who may or may not be
Directors, all or any part of its responsibilities and powers as set forth
above. In making such allocation or delegation, the Committee will consider the
extent to which any delegation may cause Awards to fail to be deductible under
Section 162(m) of the Code or to fail to meet the requirements of Rule
16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange Act. Any such allocation or
delegation may be revoked by the Committee at any time.
3.4        Information to be Furnished to Committee.    The Company and its
Affiliates shall furnish the Committee with such data and information as the
Committee determines may be required for it to discharge its duties. The records
of the Company and its Affiliates as to an Employee’s or Participant’s
employment (or other provision of services), Termination of Service, leave of
absence, reemployment (or return to service) and compensation shall be
conclusive on all persons. Participants and other persons entitled to benefits
under the Plan must furnish to the Committee such evidence, data, or information
as the Committee considers desirable to carry out the terms of the Plan.


3.5        Rules and Interpretations.    The Committee is authorized, subject to
the provisions of the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable. Each action and determination made or
taken pursuant to the Plan by the Committee, including any interpretation or
construction of the Plan, shall be final and conclusive for all purposes and
upon all persons.


3.6        Liabilities and Indemnification.    No Employee or Director shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or any Award granted pursuant thereto. Each
Employee and Director shall be indemnified and held harmless by the Company
against any cost or expense (including counsel fees) reasonably incurred by him
or liability (including any sum paid in settlement of a claim with the approval
of the Company) arising out of any act or omission to act in connection with the
Plan, unless arising out of such Employee’s or Director’s own fraud, bad faith
or willful misconduct. Such indemnification shall be in addition to any rights
of indemnification the Employee or Director may have under the certificate of
incorporation and/or by-laws of the Company, as a matter of law, or otherwise,
or any other power the Company may have to indemnify such persons or hold them
harmless. The foregoing right of indemnification shall not apply to the actions,
determinations or interpretations made by an individual with regard to Awards
granted to him or her under the Plan.
3.7        Costs of Plan.    All expenses and liabilities incurred by the
Committee in the administration of the Plan shall be borne by the Company. The
Committee may employ attorneys, consultants, accountants or other persons in
connection with the administration of the Plan. The Company, and its officers
and Directors, shall be entitled to rely upon the advice, opinions or valuations
of any such persons.
3.8        Grant and Use of Awards.    Subject to Section 13.2, in the
discretion of the Committee, Awards may be granted as alternatives to or
replacements of awards granted or outstanding under the Plan, or any other plan
or arrangement of the Company or an Affiliate. Subject to the overall limitation
on the number of Shares that may be delivered pursuant to Awards under the Plan,
the Committee may use available Shares as the form of payment for compensation,
grants or rights earned or due under any other compensation plans or
arrangements of the Company or an Affiliate, including the plans and
arrangements of the Company or an Affiliate assumed in a business combination.
3.9        Compliance as an SEC Registrant.    During any period in which the
Company has issued and outstanding any class of common equity securities which
is registered under Section 12 of the Exchange Act, the Committee shall be
comprised

-5-



--------------------------------------------------------------------------------



of not less than two persons each of whom qualifies as: (i) a “non-employee
director” within the meaning of Section 16(b) of the Exchange Act, (ii) an
“outside director” within the meaning of Section 162(m) of the Code and (iii) an
“independent director” as defined under New York Stock Exchange Section 303A.02
or such other applicable stock exchange rule.
3.10        International Participants.    With respect to Participants who are
foreign nationals, reside or work outside the United States, or both, the
Committee may, in its sole discretion, to comply with foreign law or practices
and to further the purposes of the Plan, without amending the Plan, establish
special rules, or adopt sub-plans or supplements, applicable to such
Participants and grant Awards (or amend existing Awards) to such Participants in
accordance with those rules or sub-plans.

-6-



--------------------------------------------------------------------------------



ARTICLE 4
SHARES SUBJECT TO THE PLAN
4.1        Number of Shares.    Subject to the following provisions of this
Article 4, the maximum number of Shares with respect to which Awards may be
granted during the term of the Plan shall be 32,852,605 (or the number and kind
of Shares or other securities which are substituted for those Shares or to which
those Shares are adjusted pursuant to the provisions of Section 11.1 of the
Plan), which includes 1,526,681 Shares that were available for grant under the
Prior Plans as of April 1, 2010.
4.2        Source of Shares.    Shares will be made available from the currently
authorized but unissued shares of the Company or from shares currently held or
subsequently reacquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.
 
4.3        Counting of Shares.    The grant of any Option, Stock Appreciation
Right or Stock Award hereunder shall count, equal in number to the Shares
represented by such Award, towards the share maximum indicated in Section 4.1;
provided, however, that if a Stock Appreciation Right is granted in tandem with
an Option, such grant shall count only once against the share maximum indicated
in Section 4.1. To the extent that (i) any outstanding Option or Stock
Appreciation Right for any reason expires, is terminated, forfeited or canceled
without having been exercised, or if any Stock Award is forfeited, (ii) any
Shares covered by an Award are not delivered because the Award is settled in
cash or used to satisfy the applicable tax withholding obligation, or (iii) any
Shares are not otherwise deliverable for any other reason, such Shares shall be
deemed to have not been delivered and shall be restored to the share maximum. If
the Exercise Price of any Option granted under the Plan is satisfied by
tendering Shares to the Company (by either actual delivery or attestation) or by
net-settlement, the number of Shares tendered or withheld to pay the Exercise
Price of any Option shall be restored to the share maximum. To the extent that
any option or other award outstanding pursuant to a Prior Plan as of November
15, 2013 which for any reason, on or after November 15, 2013, expires, is
terminated, forfeited or canceled without having been exercised or settled in
full, Shares subject to such awards shall be deemed to have not been delivered
and shall be added to the share maximum; provided, however, that the aggregate
number of Shares outstanding under the Prior Plans that may be added to the
share maximum pursuant to this Section 4.3 shall not exceed 676,936 (as such
number may be adjusted from time to time as provided in Section 11.1). Shares
issued in connection with awards that are assumed, converted or substituted as a
result of the Company’s acquisition of another company (including by way of
merger, combination or similar transaction) will not count against the number of
Shares that may be issued under the Plan.
ARTICLE 5
ELIGIBILITY AND PARTICIPATION
5.1        General.    The persons who shall be eligible to participate in the
Plan and to receive Awards shall be such Employees (including Covered Employees
and Executive Officers) and Directors of the Company and its Affiliates as the
Committee, in its sole discretion, shall select. Awards may be made to Eligible
Individuals who hold or have held Awards under the Plan or any similar plan or
other awards under any other plan of the Company or any of its Affiliates. Any
member of the Committee shall be eligible to receive Awards while serving on the
Committee, subject to applicable provisions of the Exchange Act and the rules
promulgated thereunder.
5.2        Committee Discretion.    Awards may be granted by the Committee at
any time and from time to time to new Participants, or to then Participants, or
to a greater or lesser number of Participants, and may include or exclude
previous Participants, as the Committee shall determine. Except as required by
the Plan, Awards granted at different times need not contain similar provisions.
The Committee’s determinations under the Plan (including without limitation,
determinations of which Eligible Individuals, if any, are to receive Awards, the
form, amount and timing of such Awards, the terms and provisions of such Awards
and the agreements evidencing same) need not be uniform and may be made by it
selectively among individuals who receive, or are eligible to receive, Awards
under the Plan.

-7-



--------------------------------------------------------------------------------



5.3        Limitation on Awards to Non-Employee Directors.    No non-Employee
Director may be granted, in any fiscal year of the Company, awards covering more
than 66,667 Shares (as such number may be adjusted from time to time as provided
in Section 11.1).
ARTICLE 6
GRANTS OF STOCK OPTIONS
6.1        Grant of Options.    The grant of an Option shall convey to the
Participant the right to purchase Shares at an Exercise Price and for a period
of time established by the Committee. Subject to the limitations of the Plan,
the Committee shall designate from time to time those Eligible Individuals to be
granted Options, the time when each Option shall be granted, the number of
Shares subject to such Option, whether such Option is an Incentive Option or a
Nonqualified Option and, subject to Section 6.3, the Exercise Price of the
Option Shares. Options shall be evidenced by Agreements in such form and
containing such terms and provisions not inconsistent with the provisions of the
Plan as the Committee may from time to time approve. Each Optionee shall be
notified promptly of such grant and a written Agreement shall be promptly
executed and delivered by the Company to the Optionee. Subject to the other
provisions of the Plan, the same person may receive Incentive Options and
Nonqualified Options at the same time and pursuant to the same Agreement,
provided that Incentive Options and Nonqualified Options are clearly designated
as such.
6.2        Provisions of Options.    Option Agreements shall conform to the
terms and conditions of the Plan. Such Agreements may provide that the grant of
any Option under the Plan shall be subject to such other conditions (whether or
not applicable to an Option or Shares received by any other Optionee) as the
Committee determines appropriate, including, without limitation, provisions
conditioning exercise upon the occurrence of certain events or performance or
the passage of time, provisions to assist the Optionee in financing the purchase
of Shares through the exercise of Options, provisions for forfeiture,
restrictions on resale or other disposition of Shares acquired pursuant to the
exercise of Options, provisions conditioning the grant of the Option or future
Options upon the Optionee retaining ownership of Shares acquired upon exercise
for a stated period of time, and provisions to comply with federal and state
securities laws and federal and state income tax and other payroll tax
withholding requirements.
6.3        Exercise Price.    Subject to the provisions of Section 6.8, the
Exercise Price at which Shares may be purchased upon exercise of an Option shall
be fixed by the Committee on the Date of Grant and may not be less than one
hundred percent of the Fair Market Value of a Share on the Date of Grant.
6.4        Limitations on Exercisability.    Except as otherwise determined by
the Committee in the applicable Agreement or otherwise, no Option may be
exercised in part or in full before the Vesting Date(s) applicable to such
Option. No Option may be exercised after the Option expires by its terms as set
forth in the applicable Agreement. In the case of an Option that is exercisable
in installments, installments that are exercisable and not exercised shall
remain exercisable during the term of the Option. The grant of an Option shall
impose no obligation on the Optionee to exercise such Option.
6.5        Vesting.    The Committee may specify in any Agreement a vesting
schedule that must be satisfied before Options become vested, such that, except
as otherwise determined by the Committee in the applicable Agreement or
otherwise, all or any portion of an Option may not become vested until a Vesting
Date or Vesting Dates, or until the attainment of one or more performance
criteria as determined by the Committee, subject in any case to the terms of the
Plan. Subsequent to the grant of an Option, the Committee may, at any time
before complete termination of such Option, accelerate the time or times at
which such Option may become vested in whole or in part (without reducing the
term of such Option).
6.6        Limited Transferability of Options.    Subject to the exceptions
noted in this Section 6.6, no Option shall be transferable other than by will or
the laws of descent and distribution. During the lifetime of the Optionee, the
Option shall be exercisable only by such Optionee (or his or her court-appointed
legal representative). The Committee may, in its sole discretion, provide in the
applicable Agreement evidencing a Nonqualified Option that the Optionee may
transfer, assign or otherwise dispose of an Option (i) to his spouse, parents,
siblings and lineal descendants, (ii) to a trust for the benefit of the Optionee
and any of the foregoing, or (iii) to any corporation or partnership controlled
by the Optionee, subject to such conditions or limitations as the Committee may
establish to ensure compliance with any rule promulgated pursuant to the

-8-



--------------------------------------------------------------------------------



Securities Act, the Exchange Act, or for other purposes. The terms applicable to
the assigned Option shall be the same as those in effect for the Option
immediately prior to such assignment and shall be set forth in such documents
issued to the assignee as the Committee may deem appropriate.
 
6.7        No Rights as a Stockholder.    An Optionee or a transferee of an
Option shall have no rights as a stockholder with respect to any Share covered
by his Option unless and until the Optionee shall have become the holder of
record of such Share, and he shall not be entitled to any dividends or
distributions or other rights in respect of such Share for which the record date
is prior to the date on which he shall have become the holder of record thereof.
6.8        Special Provisions Applicable to Incentive Options.
6.8.a.    Options granted under the Plan that are intended to qualify as
Incentive Options shall be specifically designated as such in the applicable
Agreement, and may be granted only to those Eligible Individuals who are both
(i) Employees of the Company or any Subsidiary, and (ii) citizens or resident
aliens of the United States.
6.8.b.    To the extent the aggregate Fair Market Value (determined as of the
time the Option is granted) of the Shares with respect to which any Incentive
Options granted hereunder may be exercisable for the first time by the Optionee
in any calendar year (under the Plan or any other compensation plan of the
Company or any Subsidiary) exceeds $100,000, such Options shall not be
considered Incentive Options.
6.8.c.    No Incentive Option may be granted to an individual who, at the time
the Option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless such Option (i) has an Exercise Price of at least one hundred
ten percent of the Fair Market Value of the Shares on the Date of Grant of such
Option; and (ii) cannot be exercised more than five years after the Date of
Grant of such Option.
6.8.d.    Each Incentive Option will require the Optionee to notify the Company
in writing immediately after the Optionee makes a Disqualifying Disposition (as
defined below) of any Shares acquired pursuant to the exercise of an Incentive
Option. A “Disqualifying Disposition” is any disposition of such Shares before
the later of (i) two years after the Date of Grant of an Incentive Option or
(ii) one year after the date the Optionee acquired Shares by exercising the
Incentive Option, other than a transfer (i) from a decedent to an estate,
(ii) by bequest or inheritance, (iii) pursuant to a tax-free corporate
reorganization, or (iv) to a spouse or incident to divorce. Any transfer of
ownership to a broker or nominee shall be deemed to be a disposition unless the
Optionee provides proof satisfactory to the Committee of his continued
beneficial ownership of the Shares.
6.8.e.    No Incentive Option shall be granted after the date that is ten years
from the Amendment Effective Date.
6.8.f.    The Exercise Price for Incentive Options shall not be less than the
Fair Market Value of the Shares on the Date of Grant, and no Incentive Option
may be exercisable after the tenth anniversary of the Date of Grant.
6.8.g.    No Incentive Option shall be transferable other than by will or the
laws of descent and distribution.
6.8.h.    The maximum number of Shares with respect to which Incentive Options
may be granted during the term of the Plan shall be 8,333,333 (as such number
may be adjusted from time to time as provided in Section 11.1).
6.9        Option Term.    The Committee shall specify the term during which any
Option may be exercised, which shall be in all cases ten years or less except as
provided in the Plan. Except as otherwise set forth in the Plan or as provided
by the Committee in the applicable Agreement or otherwise, all Options shall
expire upon the Optionee’s Termination of Service.
6.10        Compliance as an SEC Registrant.    During any period in which
(i) Section 162(m) of the Code imposes restrictions on the amount and form of
compensation that may be paid to Covered Employees in order to claim a tax
deduction for such compensation, and (ii) the Committee, in its sole discretion,
determines that the Plan should be administered in such a manner so as to avoid
the disallowance of any portion of such tax deduction, Options granted to
Covered Employees shall comply with such restrictions, which as of the Date of
Grant are contained in Section 162(m) of the Code. No Covered

-9-



--------------------------------------------------------------------------------



Employee may be granted, in any fiscal year of the Company, Options covering
more than 2,000,000 Shares (as such number may be adjusted from time to time as
provided in Section 11.1).
ARTICLE 7
EXERCISES OF STOCK OPTIONS
7.1        General.    Any Option may be exercised in whole or in part at any
time to the extent such Option has become vested and exercisable during the term
of such Option; provided, however, that each partial exercise shall be for whole
Shares only. Each Option, or any exercisable portion thereof, may only be
exercised in accordance with such procedures for the exercise of Options as the
Committee may establish from time to time, of (i) notice in writing to the
Company signed by the Optionee (or other person then entitled to exercise such
Option) that such Option, or a specified portion thereof, is being exercised;
(ii) payment in full for the purchased Shares (as specified in Section 7.3);
(iii) such representations and documents as are necessary or advisable to effect
compliance with all applicable provisions of Federal or state securities laws or
regulations; (iv) in the event that the Option or portion thereof shall be
exercised by any individual other than the Optionee, appropriate proof of the
right of such individual to exercise the Option or portion thereof; and (v) full
payment to the Company of all amounts which, under federal or state law, it is
required to withhold upon exercise of the Option (as specified in Section 12.4).
7.2        Certain Limitations.    Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act and the requirements of any stock exchange upon which the Shares
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.
7.3        Payment for Shares.    Payment for Shares purchased under an Option
granted hereunder shall be made in full upon exercise of the Option (except
that, in the case of an exercise arrangement approved by the Committee and
described in clause (v) below, payment may be made as soon as practicable after
the exercise). The method or methods of payment of the purchase price for the
Shares to be purchased upon exercise of an Option and of any amounts required by
Section 12.4 shall be determined by the Committee and may consist of (i) cash,
(ii) check, (iii) the tendering, by either actual delivery or by attestation, of
whole Shares, having a Fair Market Value as of the day of exercise equal to the
aggregate Exercise Price, (iv) the surrendering of all or part of the Shares
issuable upon exercise of the Option by the largest whole number of Shares with
a Fair Market Value that does not exceed the aggregate Exercise Price; provided,
however, that the Company shall accept a cash or other payment to the extent of
any remaining balance of the aggregate Exercise Price not satisfied by such
reduction in the number of whole shares to be issued, or (v) through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable written instructions to (a) a Company-designated brokerage
firm to effect the immediate sale of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate Exercise Price payable for the purchased Shares
plus all applicable Federal, state and local employment taxes required to be
withheld by the Company by reason of such exercise, and (b) the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale. The permitted method or methods of payment
of the amounts payable upon exercise of an Option, if other than in cash, shall
be set forth in the applicable agreement and may be subject to such conditions
as the Committee deems appropriate. If the Option Exercise Price may be paid in
Shares as provided above, Shares delivered by the Optionee may be Shares which
were received by the Optionee upon exercise of one or more previously exercised
Options, but only if such Shares have been held by the Optionee for at least six
months, or such other period of time (if any) as is required, in the opinion of
the Independent Auditor, to avoid adverse financial accounting results.
ARTICLE 8
GRANTS OF STOCK APPRECIATION RIGHTS
8.1        Grant of Stock Appreciation Rights.    The Committee may grant Stock
Appreciation Rights either independently or in connection with an Option.
Subject to the limitations of the Plan, the Committee shall designate from time
to time those Eligible Individuals to be granted Stock Appreciation Rights, the
time when each Stock Appreciation Right shall be granted, the number of Shares
subject to such Stock Appreciation Right and, subject to Section 8.3, the
Exercise Price of the Stock

-10-



--------------------------------------------------------------------------------



Appreciation Right. Stock Appreciation Rights shall be evidenced by Agreements
in such form and containing such terms and provisions not inconsistent with the
provisions of the Plan as the Committee may from time to time approve. Each
recipient shall be notified promptly of such grant and a written Agreement shall
be promptly executed and delivered by the Company to the recipient.
8.2        Provisions of Stock Appreciation Rights.    Stock Appreciation Right
Agreements shall conform to the terms and conditions of the Plan. Such
Agreements may provide that the grant of any Stock Appreciation Right under the
Plan shall be subject to such other conditions (whether or not applicable to a
Stock Appreciation Right or Shares received by any other recipient) as the
Committee determines appropriate, including, without limitation, provisions
conditioning exercise upon the occurrence of certain events or performance or
the passage of time, provisions for forfeiture, restrictions on resale or other
disposition of Shares acquired, provisions conditioning the grant of the Stock
Appreciation Right or future Stock Appreciation Rights upon the recipient
retaining ownership of Shares acquired for a stated period of time, and
provisions to comply with federal and state securities laws and federal and
state income tax and other payroll tax withholding requirements. Stock
Appreciation Rights may be granted in connection with an Option either at the
time of grant or by amendment, in which case each such Stock Appreciation Right
shall be subject to the same terms and conditions as the related Option and
shall be exercisable only at such times and to such extent as the related Option
is exercisable.
8.3        Exercise Price.    The Committee shall fix the Exercise Price of the
Stock Appreciation Right on the Date of Grant which shall not be less than one
hundred percent of the Fair Market Value of a Share on the Date of Grant.
8.4        Limitations on Exercisability.    Except as otherwise determined by
the Committee in the applicable Agreement or otherwise, no Stock Appreciation
Right may be exercised in part or in full before the Vesting Date(s) applicable
to such Stock Appreciation Right. No Stock Appreciation Right may be exercised
after the Stock Appreciation Right expires by its terms as set forth in the
applicable Agreement. In the case of a Stock Appreciation Right that is
exercisable in installments, installments that are exercisable and not exercised
shall remain exercisable during the term of the Stock Appreciation Right. The
grant of a Stock Appreciation Right shall impose no obligation on the recipient
to exercise such Stock Appreciation Right.
8.5        Vesting.    The Committee may specify in any Agreement a vesting
schedule that must be satisfied before Stock Appreciation Rights become vested,
such that, except as otherwise determined by the Committee in the applicable
Agreement or otherwise, all or any portion of a Stock Appreciation Right may not
become vested until a Vesting Date or Vesting Dates, or until the attainment of
one or more performance criteria as determined by the Committee, subject in any
case to the terms of the Plan. Subsequent to the grant of a Stock Appreciation
Right, the Committee may, at any time before complete termination of such Stock
Appreciation Right, accelerate the time or times at which such Stock
Appreciation Right may become vested in whole or in part (without reducing the
term of such Stock Appreciation Right).
8.6        Limited Transferability of Stock Appreciation Rights.    Subject to
the exceptions noted in this Section 8.6, no Stock Appreciation Right shall be
transferable other than by will or the laws of descent and distribution. During
the lifetime of the recipient, the Stock Appreciation Right shall be exercisable
only by such recipient (or his or her court-appointed legal representative). The
Committee may, in its sole discretion, provide in the applicable Agreement that
the recipient may transfer, assign or otherwise dispose of an stock appreciation
right (i) to his spouse, parents, siblings and lineal descendants, (ii) to a
trust for the benefit of the recipient and any of the foregoing, or (iii) to any
corporation or partnership controlled by the recipient, subject to such
conditions or limitations as the Committee may establish to ensure compliance
with any rule promulgated pursuant to the Securities Act, Exchange Act, or for
other purposes. The terms applicable to the assigned Stock Appreciation Right
shall be the same as those in effect for the recipient immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Committee may deem appropriate.
8.7        No Rights as a Stockholder.    A recipient of a Stock Appreciation
Right or a transferee of a Stock Appreciation Right shall have no rights as a
stockholder with respect to any Share covered by his Stock Appreciation Right
unless and until such time as the Participant exercises such Stock Appreciation
Right and the Company settles such Stock Appreciation Right in Shares, and he
shall not be entitled to any dividends or distributions or other rights in
respect of such Share for which the record date is prior to the date on which he
shall have become the holder of record thereof.

-11-



--------------------------------------------------------------------------------



8.8        Compliance as an SEC Registrant.    During any period in which
(i) Section 162(m) of the Code imposes restrictions on the amount and form of
compensation that may be paid to Covered Employees in order to claim a tax
deduction for such compensation, and (ii) the Committee, in its sole discretion,
determines that the Plan should be administered in such a manner so as to avoid
the disallowance of any portion of such tax deduction, Stock Appreciation Rights
granted to Covered Employees shall comply with such restrictions, which as of
the Date of Grant are contained in Section 162(m) of the Code. No Covered
Employee may be granted, in any fiscal year of the Company, Stock Appreciation
Rights covering more than 2,000,000 Shares (as such number may be adjusted from
time to time as provided in Section 11.1).
8.9        Stock Appreciation Right Term.    The Committee shall specify the
term during which any Stock Appreciation Right may be exercised, which shall be
in all cases ten years or less. Except as otherwise set forth in the Plan or as
provided by the Committee in the applicable Agreement or otherwise, all Stock
Appreciation Rights shall expire upon the recipient’s Termination of Service.
ARTICLE 9
EXERCISES OF STOCK APPRECIATION RIGHTS
9.1        Tandem Stock Appreciation Rights.    A Stock Appreciation Right
granted in connection with an Option shall entitle the holder to receive from
the Company in exchange for the surrender to the Company of the related
unexercised Option, or any portion thereof, an amount equal to the excess of the
Fair Market Value of one Share on the day of the surrender of such Option over
the Option Exercise Price.
9.2        Independent Stock Appreciation Right.    A Stock Appreciation Right
granted independently of an Option shall entitle the holder to receive upon
exercise an amount equal to the excess of the Fair Market Value of one Share on
the day the Stock Appreciation Right is exercised over the Exercise Price of
such Stock Appreciation Right.
 
9.3        Payment Upon Exercise of Stock Appreciation Rights.    The Company’s
obligation to any Participant exercising a Stock Appreciation Right may be paid
in cash or Shares, or partly in cash and partly in Shares, at the sole
discretion of the Committee. The number of Shares deliverable upon the
satisfaction of an obligation in respect of a Stock Appreciation Right that is
satisfied in Shares shall be determined based on the Fair Market Value of a
Share on the date of exercise of such Stock Appreciation Right.
ARTICLE 10
GRANTS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
10.1        Form of Awards.    A Stock Award shall be transacted as either
(i) the transfer of legal ownership of one or more Shares to an Eligible
Individual (“Restricted Stock”), or (ii) the grant of a right to receive Shares
at some point in the future (“Restricted Stock Units”). Both forms of Stock
Awards will be subject to the terms and conditions set forth by the Committee in
the applicable Agreement, including terms and conditions relating to vesting and
non-transferability restrictions that will lapse upon the achievement of one or
more goals relating to the completion of service by the Participant, or the
achievement of performance or other objectives, as determined by the Committee
at the time of grant.
10.2        Vesting.    Subject to potential accelerated vesting following (i) a
Change-In-Control (as defined in Section 11.4), (ii) a Termination of Service by
reason of death, Disability, by the Company without Cause or by a Participant
for “good reason” (pursuant to and as defined in any employment agreement,
severance agreement, change in control agreement or similar agreement to which
such Participant is a party on the Date of Grant) or (iii) a layoff pursuant to
a reduction in workforce, in each case as determined by the Committee in the
applicable Agreement, Restricted Stock and Restricted Stock Units shall be
subject to minimum three year vesting for time-based awards (with no more than
one-third of the shares of Common Stock subject thereto vesting on each of the
first three anniversaries of the date on which such Award is granted) and
minimum one year vesting for performance-based awards and shall be subject to
forfeiture in the event that conditions specified by the Committee in the
applicable Agreement are not satisfied prior to the end of the applicable
Vesting Period established by the Committee for such Awards. Conditions for
repurchase (or forfeiture) may be based on continuing employment or service or

-12-



--------------------------------------------------------------------------------



achievement of pre-established performance or other goals and objectives;
provided, however, that the foregoing limitations shall not apply to Stock
Awards that are granted in lieu of cash compensation or to awards that are
assumed, converted or substituted as a result of the Company’s acquisition of
another company (including by way of merger, combination or similar
transaction). Notwithstanding the foregoing, Stock Awards with respect to 10% of
the maximum number of Shares with respect to which Awards may be granted during
the term of the Plan pursuant to Section 4.1 may be granted under the Plan to
any one or more Eligible Individuals without respect to such minimum vesting
provisions.
10.3        Non-transferability of Stock Awards.    Stock Awards and Shares
represented by Stock Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as permitted by the Committee, until becoming
vested. Shares of Stock Awards shall be evidenced in such manner as the
Committee may determine, including through a book entry system with the transfer
agent. Any certificates issued in respect of Stock Awards shall be registered in
the name of the Participant and, unless otherwise determined by the Committee,
deposited by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). Upon becoming vested, the Company (or such
designee) shall deliver such certificates to the Participant or, if the
Participant has died, in accordance with the Participant’s will or the laws of
descent of distribution. Each certificate evidencing Shares subject to Stock
Awards shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Stock Award. Any attempt to dispose of stock in
contravention of such terms, conditions and restrictions shall be ineffective.
During the restriction period, the Participant shall have all the rights of a
stockholder for all such Restricted Stock, including the right to vote and the
right to receive dividends thereon as paid and, subject to and conditioned upon
the full vesting of such Restricted Stock, the right to tender such Restricted
Stock.
 
10.4        Dividends and Dividend Equivalents.    A Stock Award other than a
share of Restricted Stock may provide the Participant with the right to receive
dividend payments or dividend equivalent payments with respect to Shares subject
to the Award (both before and after the Shares subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Shares, as
determined by the Committee; provided, however, that, unless the Committee
otherwise specifies in the Agreement, dividend payments or dividend equivalents
shall be paid to the Participant at least annually, not later than the fifteenth
day of the third month following the end of the calendar year in which the
dividend payments or dividend equivalents are credited (or, if later, the
fifteenth day of the third month following the end of the calendar year in which
the dividend payments or dividend equivalents are no longer subject to a
“substantial risk of forfeiture” within the meaning of Section 409A of the
Code); provided, however, that dividend and dividend equivalent payments in the
case of a Stock Award that is subject to performance vesting conditions shall be
treated as unvested so long as such Stock Award remains unvested, and any such
dividend and dividend equivalent payments that would otherwise have been paid
during the vesting period shall instead be accumulated (and, if paid in cash,
reinvested in additional Shares based on the Fair Market Value of the Shares on
the date of reinvestment) and paid within 30 days following the date on which
such Stock Award is determined by the Committee to have satisfied such
performance vesting conditions. Any dividend payment or dividend equivalents
that are accumulated and paid after the date specified in the preceding sentence
may be treated separately from the right to other amounts under the Award. Any
such settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in Shares, may be subject to such conditions, restrictions and
contingencies as the Committee shall establish, including the reinvestment of
such credited amounts in Share equivalents.
10.5        Compliance as an SEC Registrant.    During any period in which
(i) Section 162(m) of the Code imposes restrictions on the amount and form of
compensation that may be paid to Covered Employees in order to claim a tax
deduction for such compensation, and (ii) the Committee, in its sole discretion,
determines that a Stock Award should be designed in such a manner so as to avoid
the disallowance of any portion of such tax deduction, Stock Awards granted to
Covered Employees

-13-



--------------------------------------------------------------------------------



shall comply with such restrictions, which as of the Date of Grant are contained
in Section 162(m) of the Code and include the following:
10.5.a. The Committee shall specify one or more performance criteria upon the
relative achievement of which each Stock Award will vest (the “Performance
Factor(s)”). Performance Factors may include any or all of the following:
enterprise value or value creation targets; after-tax or pre-tax profits
(including net operating profit after taxes) or net income, including without
limitation that attributable to continuing and/or other operations; after-tax or
pre-tax margins; revenues; operational cash flow or earnings before income tax
or other exclusions (including free cash flow, cash flow per share or earnings
before interest, taxes, depreciation and amortization); reduction of, or
limiting the level of increase in, all or a portion of the Company’s bank debt
or other long-term or short-term public or private debt or other similar
financial obligations of the Company, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the
Committee; consummation of debt and equity offerings; equity capital raised;
earnings per share, earnings per diluted share or earnings per share from
continuing operations; return on capital employed (including, without
limitation, return on invested capital or return on committed capital), return
on revenues, return on assets and return on stockholders’ equity; market share;
the fair market value of the shares of the Company’s common stock, par value
$0.01 per share; the growth in the value of an investment in the Shares assuming
the reinvestment of dividends; reduction of, or limiting the level of increase
in, all or a portion of controllable expenses or costs or other expenses or
costs (including selling, general and administrative expenses or costs
(excluding advertising) as a percentage of sales); economic value added targets
based on a cash flow return on investment formula; customer satisfaction or
service measures or indices; employee satisfaction; efficiency or productivity
measures; asset management (e.g., inventory and receivable levels); compliance
goals (e.g., regulatory and legal compliance); or strategic business objectives,
goals or initiatives.
In addition, Performance Factors may be based upon the attainment of specified
levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations or
the historic performance of the Company and may be combined with cost of
capital, assets, invested capital and stockholder equity to form an appropriate
measure of performance. To the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may: (i) designate additional business criteria on
which the Performance Factors may be based or (ii) adjust, modify or amend the
aforementioned business criteria. The Performance Factors may incorporate, if
and only to the extent permitted under Section 162(m) of the Code, provisions
for disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. To the extent any such provision
would create impermissible discretion under Section 162(m) of the Code or
otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect.
10.5.b. Subject to potential accelerated vesting upon a Change-In-Control, Stock
Awards granted to Covered Employees shall become vested only if and to the
extent the Performance Factors with respect to such Awards are attained.
Notwithstanding anything to the contrary contained in the Plan, the maximum
number of shares of Common Stock with respect to which Stock Awards may be
granted to a Covered Employee for any 12-month period contained in the
performance period for such Award shall be 2,000,000 (as adjusted pursuant to
the provisions of Section 11.1 of the Plan) and the maximum payment under any
Stock Award granted to a Covered Employee (valued as of the date of grant of
such Stock Award(s)) shall be $15 million for each 12-month period contained in
the performance period for such Award. The grant limits under the preceding
sentence shall (i) apply to a Stock Award only if the Stock Award is intended to
be “performance-based compensation” as that term is used in Section 162(m) of
the Code and (ii) be adjusted upward or downward, as applicable, on a pro-rata
basis for each full or partial 12-month period in the applicable performance
period. The Committee may structure the terms of a Performance Factor so as to
permit the reduction or elimination of any Stock Award under the Plan, but in no
event may the Committee increase the amount or vesting of a Stock Award.
10.5.c. The Performance Factors applicable to any Stock Award granted to a
Covered Employee shall be specified coincident with the grant of the Stock
Award, and in no event later than ninety days after the commencement of any
fiscal

-14-



--------------------------------------------------------------------------------



year in respect of which the relative achievement of the Performance Factor is
to be measured or such other date as is required by Section 162(m) of the Code.
ARTICLE 11
EVENTS AFFECTING PLAN RESERVE OR PLAN AWARDS
11.1 Capital Adjustments.
11.1.a. If the Company subdivides its outstanding Shares into a greater number
of Shares (including, without limitation, by stock dividend or stock split) or
combines its outstanding Shares into a smaller number of shares (by reverse
stock split, reclassification or otherwise), or the Committee determines that
any stock dividend, extraordinary cash dividend, reclassification,
recapitalization, reorganization, split-up, spin-off, combination, exchange of
shares, warrants or rights offering to purchase Shares, or other similar
corporate event (including mergers or consolidations) affects the Shares such
that an adjustment is required in order to preserve the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable and appropriate, make such adjustments
to any or all of (i) the aggregate number and/or kind of Shares reserved for the
Plan, (ii) the number and/or kind of shares subject to outstanding Awards,
(iii) the Exercise Price with respect to outstanding Options and Stock
Appreciation Rights, (iv) the individual Participant share limitations set forth
in Sections 6.10, 8.8 and 10.5.b (but not the dollar limitation set forth in
Section 10.5.b), (v) the number of Shares set forth in Section 6.8.h that can be
issued through Incentive Options and (vi) any other adjustment that the
Committee determines to be equitable; provided, however, that the number of
Shares subject to any Option shall be rounded down to the nearest whole number;
provided, further, that no such adjustment shall be made if or to the extent
that it would cause an outstanding Award to cease to be exempt from, or to fail
to comply with, Section 409A of the Code. The Committee may provide for a cash
payment to any Participant of a Plan Award in connection with any adjustment
made pursuant to this Section 11.1. Any such adjustment shall be final and
binding upon all Participants, the Company, their representatives, and all other
interested persons.
11.1.b. In the event of a transaction involving (i) a merger or consolidation in
which the Company is not the surviving company or (ii) the sale or disposition
of all or substantially all of the Company’s assets, provision shall be made in
connection with such transaction for the assumption of Awards theretofore
granted under the Plan, or the substitution for such Awards of new Awards of the
successor corporation, with appropriate adjustment as to the number and/or kind
of shares and the purchase price for shares thereunder, or, in the discretion of
the Committee, the Plan and the Awards issued hereunder shall terminate on the
effective date of such transaction if appropriate provision is made for payment
to the Participant of an amount in cash equal to the Fair Market Value of a
Share multiplied by the number of Shares subject to the Award less, in the case
of Options and Stock Appreciation Rights, the Exercise Price for such Awards;
provided, however, for the avoidance of doubt, if a transaction described above
occurs, the Committee may, in its sole discretion, terminate any Option or Stock
Appreciation Right for which the Exercise Price is equal to or exceeds the Fair
Market Value of a Share without payment of consideration therefor.
11.2        Death, Disability or Retirement of a Participant.    Except as
otherwise provided by the Committee in the applicable Agreement or otherwise, if
a Participant’s Termination of Service is by reason of his death, Disability or,
in the case of Options and Stock Appreciation Rights granted to an Employee, by
reason of his Retirement, then notwithstanding any contrary waiting period,
installment period or vesting schedule in any Agreement or in the Plan, each
outstanding Award granted to or Share purchased by such Participant shall
immediately become vested and, in the case of an Option or Stock Appreciation
Right, exercisable in full in respect of the aggregate number of Shares covered
thereby. Each Option or Stock Appreciation Right may thereafter be exercised by
the Participant or by Participant’s estate, as the case may be, for a period of
thirty-six months from the date of Termination of Service. In no event, however,
shall an Option or Stock Appreciation Right remain exercisable beyond the latest
date on which it could have been exercised without regard to this Section 11.2.
Notwithstanding the foregoing, in the event that a Participant dies while an
Option or Stock Appreciation Right is exercisable following a Termination of
Service on account of Disability or Retirement, the Option or Stock Appreciation
Right will remain exercisable by the Participant’s estate or beneficiary only
until the first anniversary of the Participant’s date of death, and whether or
not such first anniversary occurs prior to or following the expiration of ten
years from the date the Option was granted or the thirty-six month period
following the date of Termination of Service.

-15-



--------------------------------------------------------------------------------



11.3        Termination of Service By Company.    Except as otherwise provided
by the Committee in the applicable Agreement or otherwise, if a Participant’s
Termination of Service is for reasons other than those set forth in Sections
11.2 and 11.4, all Options and Stock Appreciation Rights held by the Participant
that were not vested immediately prior to such Termination of Service shall
become null and void at the time of such Termination. Any Options and Stock
Appreciation Rights that were exercisable immediately prior to the Termination
of Service will continue to be exercisable for a period of three months, and
shall thereupon terminate. Notwithstanding the foregoing, in the event that a
Participant dies while an Option or Stock Appreciation Right is exercisable
following a Termination of Service on account of a reason other than those set
forth in Sections 11.2 and 11.4, the Option or Stock Appreciation Right will
remain exercisable by the Participant’s estate or beneficiary only until the
first anniversary of the Participant’s date of death, and whether or not such
first anniversary occurs prior to or following the expiration of ten years from
the date the option was granted or the three month period following the date of
Termination of Service. In no event, however, shall an Option remain exercisable
beyond the latest date on which it could have been exercised without regard to
this Section 11.3. In addition, except as otherwise provided by the Committee in
the applicable Agreement or otherwise, all rights to Restricted Stock or
Restricted Stock Units as to which there remain unlapsed restrictions as of the
date of such Termination of Service shall be forfeited by such Participant to
the Company without payment or any consideration by the Company, and neither the
Participant nor any successors, heirs, assigns or personal representatives of
such Participant shall thereafter have any further rights or interest in such
Shares. Notwithstanding the above, except as otherwise provided by the Committee
in the applicable Agreement or otherwise, if a Participant’s Termination of
Service is by the Company or such Affiliate for Cause (as defined below), then
any Options and Stock Appreciation Rights held by such Participant, whether or
not then vested, shall immediately terminate. For these purposes, “Cause” shall
have the meaning ascribed thereto in any employment agreement, severance
agreement, change in control agreement or similar agreement to which such
Participant is a party on the Date of Grant or, in the absence thereof, shall
mean, unless otherwise defined in the applicable Agreement, (A) a felony
conviction of the Participant, (B) the commission by the Participant of an act
of fraud or embezzlement against the Company, (C) the Participant’s willful
misconduct or gross negligence materially detrimental to the Company, (D) the
Participant’s wrongful dissemination or use of confidential or proprietary
information, or (E) the intentional and habitual neglect by the Participant of
his duties to the Company.
11.4        Change-In-Control.    In the event of a Change-In-Control, the
Committee reserves the right, in its sole discretion, to accelerate the vesting
of any Award or Share purchased pursuant to any Award. Unless otherwise provided
in an Agreement, in the event of a Change-In-Control, the performance conditions
of each outstanding performance-based Award or Share purchased pursuant to any
Award shall be deemed earned at the target level (or, if no target level is
specified, the maximum level) as of the effective date of the Change-In-Control
with respect to all open performance periods; however, such award or Share shall
remain subject to any service-based vesting conditions. Unless otherwise
provided in an Agreement, in the event of a Termination of Service by the
Company without Cause or by a Participant for “good reason” (pursuant to and as
defined in any employment agreement, severance agreement, change in control
agreement or similar agreement to which such Participant is a party on the Date
of Grant) within 12 months following a Change-In-Control, each outstanding Award
or Share purchased pursuant to any Award with a service-based vesting (and, if
applicable, non-performance-based exercise) condition shall, if not fully
vested, become fully vested and, in the case of Options and Stock Appreciation
Rights, fully exercisable with respect to the total number of Shares at the time
subject to such Option or Stock Appreciation Right and may be exercised for any
or all of those Shares. For the purposes of the Plan, a “Change-In-Control”
shall mean the first to occur of:
 
 
(i)
the acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act ) of “beneficial ownership” (within the meaning of
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing thirty-five percent or more of either the then outstanding
Shares or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; provided,
however, that for purposes of this subsection (i), the following transactions
shall not constitute a Change-In-Control: (A) an acquisition by the Company,
(B) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, (C) an acquisition by an entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Shares, (D) an acquisition by an entity
pursuant to a Business Combination (as defined in subsection (iii) of this
Section 11.4) that satisfies clauses (A), (B) and (C) of such subsection or
(E) any acquisition directly from the Company;


-16-



--------------------------------------------------------------------------------



 
 
(ii)
the following individuals cease for any reason to constitute a majority of the
Company’s Directors then serving: individuals who as of the date hereof
constitute the Board (the “Initial Directors”) and any new Director (a “New
Director”) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the Directors then in office who either are Initial Directors or
New Directors; provided, however, that a Director whose initial assumption of
office is in connection with an actual or threatened election contest (including
but not limited to a consent solicitation) relating to the election of Directors
of the Company shall not be considered a New Director;

  
 
(iii)
the occurrence or consummation of a reorganization, merger or consolidation or a
sale or disposition of all or substantially all of the Company’s assets (a
“Business Combination”), other than a Business Combination in which (A) the
voting securities of the Company outstanding immediately prior thereto and
entitled to vote generally in the election of directors continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) more than fifty percent of the
combined voting power of the voting securities of the Company or such surviving
entity or parent outstanding immediately after such Business Combination and
entitled to vote generally in the election of directors; (B) no “person” (as
hereinabove defined), other than the Company, an employee benefit plan (or
related trust) sponsored or maintained by the Company, or an entity resulting
from such Business Combination, acquires more than thirty-five percent of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors, and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Combination were Initial Directors or New Directors at the time of the execution
of the initial agreement, or action of the Board, providing for such Business
Combination; or

 
 
(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding any other provision of the Plan to the contrary, if a
Change-In-Control occurs that is not a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Section 409A of the Code, and
payment or distribution of an Award that is “nonqualified deferred compensation”
subject to Section 409A of the Code would otherwise be made or commence on the
date of such Change-In-Control (pursuant to the Plan, the Award or otherwise),
(i) the vesting of such Award shall accelerate in accordance with the Plan and
the Award, (ii) such payment or distribution shall not be made or commence prior
to the earliest date on which Section 409A of the Code permits such payment or
distribution to be made or commence without additional taxes or penalties under
Section 409A of the Code, and (iii) in the event any such payment or
distribution is deferred in accordance with the immediately preceding clause
(ii), such payment or distribution that would have been made prior to the
deferred payment or commencement date, but for Section 409A of the Code, shall
be paid or distributed on such earliest payment or commencement date, together,
if determined by the Committee, with interest at the rate established by the
Committee.
11.5        Recapture; Adjustment of Awards.    If at any time within two (2)
years after the date on which a Participant exercises an Option or Stock
Appreciation Right, or on which Restricted Stock vests, or which is the maturity
date of Restricted Stock Units (each of which is a “realization event”), the
Participant (a) is terminated for cause, (b) engages in or has engaged in any
activity that is a violation of a non-compete agreement, (c) violates or has
violated any confidentiality or proprietary information obligation Participant
owes to the Company (including, but not limited to, the confidentiality or
proprietary information obligations in any non-compete agreement, employment
agreement, offer letter, employee handbook, non-disclosure agreement, Code of
Business Conduct or Ethics, equity award agreement, or any other Company
agreement signed by the Participant that contains such obligations), and/or (d)
engages in or has engaged in any act of fraud against the Company, then any gain
realized by the Participant from the realization event shall be paid by the
Participant to the Company upon notice from the Company. Such gain shall be
determined on a gross basis, without reduction for any taxes incurred, as of the
date of

-17-



--------------------------------------------------------------------------------



the realization event, without regard to any subsequent change in the Fair
Market Value of a Share. The Company shall have the right to offset such gain
against any amounts otherwise owed to the Participant by the Company (whether as
wages, vacation pay, or pursuant to any benefit plan or other compensatory
arrangement).
In addition, the Company reserves the right to cancel or adjust the amount of
any Award if the financial statements of the Company on which the calculation or
determination of the Award was based are subsequently restated due to error or
misconduct and, in the judgment of the Committee, the financial statements as so
restated would have resulted in a smaller or no Award if such information had
been known at the time the Award had originally been calculated or determined.
ARTICLE 12
MISCELLANEOUS PROVISIONS
12.1        Legends.    Each certificate evidencing Shares obtained through the
Plan shall bear such legends as the Committee deems necessary or appropriate to
reflect or refer to any terms, conditions or restrictions applicable to such
Shares, including, without limitation, any to the effect that the Shares
represented thereby (i) are subject to contractual restrictions regarding
disposition, and (ii) may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such dispositions will not
violate any federal or state securities laws.
All certificates for Shares delivered under the Plan and/or all Shares delivered
under the Plan held in book entry accounts shall be subject to such stop
transfer orders and other restrictions as the Committee may, in its sole
discretion, deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares may then be listed, any applicable federal or state securities law, and
any applicable corporate law, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.
12.2        Rights of Company.    Nothing contained in the Plan or in any
Agreement, and no action of the Company or the Committee with respect thereto,
shall interfere in any way with the right of the Company or an Affiliate to
terminate the employment of the Participant at any time, with or without Cause.
The grant of Awards pursuant to the Plan shall not affect in any way the right
or power of the Company to make reclassifications, reorganizations or other
changes of or to its capital or business structure or to merge, consolidate,
liquidate, sell or otherwise dispose of all or any part of its business or
assets.
12.3        Compliance with Other Laws and Regulations.    The obligation of the
Company with respect to the grant and exercise Awards hereunder shall be subject
to all applicable laws, rules and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
effectiveness of any registration statement required under the

-18-



--------------------------------------------------------------------------------



Securities Act, and the rules and regulations of any securities exchange or
association on which the Shares may be listed or quoted.
12.4        Payroll Tax Withholding.    The Company’s obligation to deliver
Shares under the Plan shall be subject to applicable federal, state and local
tax withholding requirements. To the extent that the Company is required to
withhold any Federal, state or local taxes in respect of any compensation income
realized by the Participant in respect of an Award or Shares acquired pursuant
to an Award, or in respect of any such Award or Shares becoming vested or upon
making an election under Section 83(b) of the Code, then the Company shall
deduct from any payments of any kind otherwise due to such Participant the
aggregate amount of such Federal, state or local taxes required to be so
withheld. If no such payments are due or to become due to such Participant, or
if such payments are insufficient to satisfy such Federal, state or local taxes,
then such Participant will be required to pay to the Company, or make other
arrangements satisfactory to the Company regarding payment to the Company of,
the aggregate amount of any such taxes. All matters with respect to the total
amount of taxes to be withheld in respect of any such compensation income shall
be determined by the Committee, in its sole discretion. Federal, state and local
withholding tax due upon the exercise of any Option or Stock Appreciation Right,
the vesting of a Stock Award or upon making an election under Section 83(b) of
the Code may, in the discretion of the Committee, be paid in Shares already
owned by the Participant or through the withholding of Shares otherwise issuable
to such Participant, upon such terms and conditions as the Committee shall
determine which Shares shall have an aggregate Fair Market Value equal to the
required minimum withholding payment.
 
12.5        Non-Exclusivity of the Plan.    Neither the adoption of the Plan by
the Board nor the submission of the Plan to stockholders for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options and the awarding of stock and cash
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.
12.6        Exclusion from Benefit Computation.    By acceptance of an Award,
unless otherwise provided in the applicable Agreement, each Participant shall be
deemed to have agreed that such Award is special incentive compensation that
will not be taken into account, in any manner, as salary, compensation or bonus
in determining the amount of any payment under any health and welfare, pension,
retirement or other employee benefit plan, program or policy of the Company or
any Affiliate.
12.7        Governing Law.    The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to principles
of conflict of laws.
12.8        No Rights to Continued Employment.    The Plan does not constitute a
contract of employment, and selection as a Participant will not give any
participating Employee or other Eligible Individual the right to be retained in
the employ of the Company or any Affiliate, or the right to continue to provide
services to the Company or any Affiliate, nor any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan.
12.9        Gender and Number.    Where the context permits, words in any gender
shall include the other gender, words in the singular shall include the plural,
and the plural shall include the singular.
12.10        Unfunded Status.    Neither a Participant nor any other person
shall, by reason or participation in the Plan, acquire any right in or title to
any assets, funds or property of the Company or any Affiliate whatsoever,
including, without limitation, any specific funds, assets, or other property
which the Company or any Affiliate, in its sole discretion may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the Shares or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Affiliate, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Affiliate shall be sufficient to pay any benefits to any person.
12.11        Section 409A.    It is the intention of the Company that no Award
shall be “nonqualified deferred compensation” subject to Section 409A of the
Code, unless and to the extent that the Committee specifically determines
otherwise as provided below, and the Plan and the terms and conditions of all
Award shall be interpreted, construed and administered in accordance with this
intent, so as to avoid the imposition of taxes and penalties on Participants
pursuant to Section 409A. The Company shall have no liability to any Participant
or otherwise if the Plan or any Award, vesting, exercise or payment of any Award
hereunder are subject to the additional tax and penalties under Section 409A of
the Code.

-19-



--------------------------------------------------------------------------------



Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that is subject to Section 409A of the Code, if a Participant is a
“specified employee” (as such term is defined in Section 409A of the Code and as
determined by the Company) as of the Participant’s Termination of Service, any
payments (whether in cash, Shares or other property) to be made with respect to
the Award upon the Participant’s Termination of Service will be accumulated and
paid (without interest) on the earlier of (i) first business day of the seventh
month following the Participant’s “separation from service” (as such term is
defined and used in Section 409A of the Code) or (ii) the date of the
Participant’s death.
12.12        Choice of Forum.
12.12.a.        Jurisdiction.    The Company and each Participant, as a
condition to such Participant’s participation in the Plan, hereby irrevocably
submit to the exclusive jurisdiction of any state or federal court of
appropriate jurisdiction located in Newark, New Jersey over any suit, action or
proceeding arising out of or relating to or concerning the Plan that is not
otherwise arbitrated or resolved according to Section 12.13. The Company and
each Participant, as a condition to such Participant’s participation in the
Plan, acknowledge that the forum designated by this Section 12.12.a has a
reasonable relation to the Plan and to the relationship between such Participant
and the Company. Notwithstanding the foregoing, nothing herein shall preclude
the Company from bringing any action or proceeding in any other court for the
purpose of enforcing the provisions of Section 12.12.
12.12.b.        Acceptance of Jurisdiction.    The agreement by the Company and
each Participant as to forum is independent of the law that may be applied in
the action, and the Company and each Participant, as a condition to such
Participant’s participation in the Plan, (i) agree to such forum even if the
forum may under applicable law choose to apply non-forum law, (ii) hereby waive,
to the fullest extent permitted by applicable law, any objection which the
Company or such Participant now or hereafter may have to personal jurisdiction
or to the laying of venue of any such suit, action or proceeding in any court
referred to in Section 12.12.a, (iii) undertake not to commence any suit, action
or proceeding arising out of or relating to or concerning the Plan in any forum
other than the forum described in this Section 12.12 and (iv) agree that, to the
fullest extent permitted by applicable law, a final and non-appealable judgment
in any such suit, action or proceeding in any such court shall be conclusive and
binding upon the Company and each Participant.
12.12.c.        Service of Process.    Each Participant, as a condition to such
Participant’s participation in the Plan, hereby irrevocably appoints the General
Counsel of KCG as such Participant’s agent for service of process in connection
with any action, suit or proceeding arising out of or relating to or concerning
the Plan that is not otherwise arbitrated or resolved according to
Section 12.13, who shall promptly advise such Participant of any such service of
process.
12.12.d.        Confidentiality.    Each Participant, as a condition to such
Participant’s participation in the Plan, agrees to keep confidential the
existence of, and any information concerning, a dispute, controversy or claim
described in this Section 12.12, except that a Participant may disclose
information concerning such dispute, controversy or claim to the arbitrator or
court that is considering such dispute, controversy or claim or to such
Participant’s legal counsel (provided that such counsel agrees not to disclose
any such information other than as necessary to the prosecution or defense of
the dispute, controversy or claim).
12.13        Dispute Resolution.    Subject to the provisions of Section 12.12,
any dispute, controversy or claim between the Company and a Participant, arising
out of or relating to or concerning the Plan or any Award shall be finally
settled by binding arbitration in Newark, New Jersey before, and in accordance
with the rules then obtaining of, the New York Stock Exchange, Inc. (“NYSE”) or,
if NYSE declines to arbitrate the matter (or if the matter otherwise is not
arbitrable by it), the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by a Participant must first be submitted to
the Committee in accordance with claims procedures determined by the Committee.
ARTICLE 13
TERMINATION AND AMENDMENT

-20-



--------------------------------------------------------------------------------



13.1        Termination and Amendment of the Plan.    The Board or the Committee
may at any time terminate the Plan, and may, from time to time, suspend or
discontinue the Plan or modify or amend the Plan in such respects as it shall
deem advisable; provided, however, that no amendment shall be made without
stockholder approval if such amendment (i) would increase the maximum aggregate
number of Shares that may be issued under the Plan (other than pursuant to
Section 11.1), (ii) would materially modify the requirements for participation
in the Plan, (iii) would materially increase the benefits accruing to
Participants under the Plan or (iv) requires stockholder approval to comply with
any applicable laws, regulations or rules, including the rules of a securities
exchange or self-regulatory agency.
13.2        Modification.    No termination, modification or amendment of the
Plan or any outstanding Award may, without the consent of the person to whom any
Award shall theretofore have been granted, adversely affect the rights of such
person with respect to such outstanding Award. With the consent of the
Participant and subject to the terms and conditions of the Plan and applicable
laws, the Committee may amend outstanding Agreements with any Participant,
including, without limitation, any amendment which would (i) accelerate the time
or times at which the Option or Stock Appreciation Right may be exercised or any
other Award would become vested and/or (ii) extend the scheduled expiration date
of the Option or Stock Appreciation Right; provided however that no Option or
Stock Appreciation Right may be repriced, replaced, regranted through
cancellation, exchanged for cash or modified without stockholder approval
(except in connection with an event described in Section 11.1), if the effect of
such change in terms would be to reduce the Exercise Price for the Shares
underlying such Option or Stock Appreciation Right.

-21-

